               Case 19-12122-MFW               Doc 1472         Filed 07/31/20         Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------x
In re:                                                :        Chapter 11
                                                      :
FOREVER 21, INC., et al.,1                            :        Case No. 19-12122 (MFW)
                                                      :
                  Debtors.                            :        Jointly Administered
                                                      :
                                                      :        Re: D.I. 1247
------------------------------------------------------x

         ORDER APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN
            UNEXPIRED NON-RESIDENTIAL REAL PROPERTY LEASES

        Upon consideration of the Certification of Counsel Regarding Order Approving

Assumption and Assignment Agreements By and Among the Debtors and Certain Landlords (the

“Certification”) and the Sale Order,2 pursuant to section 365 of the Bankruptcy Code, requesting

approval of the assumption and assignment of certain Designated Leases, all as more fully set forth

in the Certification and Schedule 1 attached hereto; and the Bankruptcy Court having jurisdiction

to consider the assumption and assignment and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334; and consideration of the Certification and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(B); and venue being proper before this Bankruptcy Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and the relief being in the best interests of the Debtors,

their estates, and their creditors:

        IT IS FOUND THAT:




1
        Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
        Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
        Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of
        the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.
2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
        Certification or the Sale Order, as applicable.
              Case 19-12122-MFW          Doc 1472      Filed 07/31/20     Page 2 of 2




        1.       Those leases listed on Schedule 1 attached hereto shall be assumed and assigned

from the Debtors to the Buyer as of the date set forth herein, pursuant to Section 365 of the

Bankruptcy Code and in accordance with and effective as provided in the applicable Assumption

Agreement between the Buyer and the Designation Counterparty.

        2.       The Debtors, the Buyer, and the Designation Counterparties listed on Schedule 1

herein are authorized and empowered to take all actions necessary to implement the relief granted

in this Order.

        3.       The Court shall retain jurisdiction over all matters related to the implementation,

interpretation or enforcement of this Order.




Dated: July 31st, 2020
                                                    MARY F. WALRATH
Wilmington, Delaware
                                                    UNITED STATES BANKRUPTCY JUDGE
